Citation Nr: 1533646	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) on and after September 1, 2008.

2.  Entitlement to an earlier effective date earlier for the Veteran's dependency allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her father



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2007.

The PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the PTSD.  The RO assigned an initial disability rating of 10 percent, effective July 19, 2007, the day following the Veteran's discharge from the military.  The Veteran then perfected a timely appeal of the initial disability rating assigned.

The dependency claim comes before the Board on appeal from a February 2015 administrative decision.

A subsequent October 2008 rating decision from the RO in Jackson, Mississippi, continued the 10 percent rating in effect for the PTSD.  The RO in Jackson, Mississippi, now has jurisdiction over the appeal.

In September 2011, the Veteran testified at a Board hearing held at the local RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was prepared and associated with the claims file.

In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

Upon remand, the AMC issued another rating decision in October 2012, which increased the disability ratings for the PTSD to 30 percent, effective February 27, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In January 2013, the AMC issued another rating decision, which increased the disability rating for the service-connected PTSD to 50 percent disabling from July 19, 2007, to August 31, 2008, and then assigned a 30 percent rating from September 1, 2008.  The Veteran continued to appeal, requesting even higher ratings.  See AB, 6 Vet. App. at 38-39.

In April 2013, the Board continued the 50 percent rating for the period from July 19, 2007, through August 31, 2008, and increased the rating on and after September 1, 2008, to 50 percent. 

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 Memorandum Decision, the Court affirmed the portion of the April 2013 Board decision that found that a rating in excess of 50 percent was not warranted for the period from July 19, 2007, through August 31, 2008.  It vacated and remanded the portion of the rating decision that denied a rating in excess of 50 percent from September 1, 2008, and remanded the Veteran's claim to the Board for adjudication in compliance with the Memorandum Decision.  

The claim was returned to the Board.  In February 2015, the Board remanded this appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to an earlier effective date for the dependency allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since September 1, 2008, the most probative evidence of records shows that the service-connected PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to her psychiatric symptomatology.


CONCLUSION OF LAW

Since September 1, 2008, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.129, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  
I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran an initial duty-to-assist letter in May 2007, while the Veteran was still on active duty.  This letter addressed the Veteran's underlying claim of service connection.  The increased rating claim flows downstream from a March 2008 rating decision, which initially established service connection for PTSD.  The Court held, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91(2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting a Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran's STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  She has also been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate her disability.  38 C.F.R. § 4.2 (2014).  The Board finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in February 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Furthermore, the Veteran was afforded a Board hearing in September 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as entitlement to an increased rating for PTSD, currently ten percent disabling (at that time).  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The VLJ noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., that the symptoms associated with the service-connected disability were more severe than currently rated).  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2012 and February 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included obtaining the Veteran's recent VA treatment records, which were obtained and associated with her paperless claims file.  The remands also included sending the Veteran a letter asking for the names and addresses of her recent private treatment and for the appropriate authorization to obtain those records.  The Veteran was sent a letter in March 2015 and she did not respond to the letter.  These remands also included obtaining a VA examination to assess the current severity of the Veteran's PTSD.  This examination was conducted in February 2012.  Finally, the remands included readjudicating the Veteran's appeal, which was accomplished in the October 2012, January 2013, and April 2015 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Initially, the Board notes that the Veteran was discharged from the military for a temporary disability of PTSD.  In this regard, when a mental disorder that develops in service as a result of a highly stressful event is severe enough to bring about the Veteran's release from the active military service, then the rating agency shall assign an evaluation of not less than 50 percent and schedule an examination within the six month period following the Veteran's discharge to determine whether a change in evaluation is warranted.  38 U.S.C.A. § 4.129.  Here, the Veteran has been assigned a 50 percent disability rating for her PTSD since July 19, 2007, the day following her discharge.  The Board notes that the Veteran was not scheduled for an examination within six months of her discharge from the military.  However, the Veteran was afforded VA examinations in July 2008, November 2009, and February 2012 to assess the current severity of the Veteran's PTSD; thus, the Board finds no prejudice to the Veteran in this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  Under this general rating formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent disability rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent disability rating.  Id.
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  Throughout her appeal, the Veteran's GAF scores have ranged from 60 to 70.  According to the DSM- IV, which VA has adopted, under 38 C.F.R. §§ 4.125  and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes that in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See Mauerhan, 16 Vet. App. at 442.  The Court also held in Mauerhan that "the evidence considered in determining the level of impairment under [section] 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment."  Id., at 443.
Similarly, in a recent decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) focused on this language from the rating criteria for mental health disabilities: "[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood" - the criteria for the 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  The Federal Circuit held that:

[I]n the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Therefore, to the extent that the Veterans Court implied that the listed 'areas' were irrelevant to the 70 percent disability determination, this was error.  Although the [V]eteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the [V]eteran's level of impairment in 'most areas.'

At the end of this opinion, the Federal Circuit stated that, "Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating since September 1, 2008.  38 C.F.R. § 4.130, DC 9411.  The Veteran asserts that she is entitled to a higher disability rating.

Specifically, in October 2008, the Veteran was treated by the Keesler Air Force Base Medical Center for her PTSD.  The Veteran experienced flashbacks three to four times per week, and insomnia with nightmares and panic attacks three times per week.  The Veteran reported hypervigilance and emotional numbing.  The Veteran stated that she had not felt happy since she deployed in 2003, but then she denied a consistently depressed mood.  The Veteran described worsening anxiety, sleep, concentration, recall, hypervigilance, and social isolation.  The Veteran was employed full-time, but had to leave work early approximately once per week due to anxiety attacks.  The Veteran lived with her three children, and had support from the local church.  The Veteran denied any psychiatric hospitalizations, hallucinations, delusions, suicidal ideation, or homicidal ideation.  Following a physical examination of the Veteran, the psychiatrist found the Veteran's speech to be normal and her mood to be anxious.  Her affect was of limited range and mild-to-moderate intensity.  She was alert and oriented.  Her insight was fair and her judgment was good.  Her thought processes were logical, coherent, and goal-directed.  The psychiatrist assigned a GAF score of 60 based on the Veteran's chronic flashbacks, nightmares, hypervigilance, insomnia, and emotional numbing.  The psychiatrist found that the Veteran's chronic PTSD had a definite social industrial impairment, and that the Veteran's anxiety "likely contributed" to her longstanding social isolation.  

The Veteran was afforded a VA examination in November 2009 to assess the current severity of her PTSD.  The Veteran told the VA examiner that she was currently employed full-time.  She reported missing some days from work because she felt tired and fatigued.  She described flashbacks approximately four times per week, emotional numbness, fatigue, nightmares, some anxiety and depression, and exaggerated startle response buildup.  The Veteran lived with and supported her three children.  The Veteran reported that she slept on her living room floor, so that she could be vigilant and watch the door.  The Veteran denied any homicidal or suicidal ideations.  The Veteran indicated that her mood was sometimes blunted and sometimes anxious and sad.  The Veteran stated that she continued to avoid crowds and watching things on television that would remind her of her military experiences.  She denied any significant problems maintaining her activities of daily living.  The Veteran reported memory problems, but upon an examination, the VA examiner found that the Veteran's memory was adequate and "grossly intact."  The examiner noted that the Veteran's prescribed Opana medication, a type of morphine, could be causing her complaints of memory problems, seeing things that she knew were not there, and emotional blunting.  The Veteran also complained of concentration problems, but the examiner found that these problems were not demonstrated at the examination.  

Following a physical examination of the Veteran, the November 2009 VA examiner found that the Veteran's speech was normal and appropriate.  Her affect showed good range in the interview and was appropriate in content and context.  Her judgment was intact.  She was dressed appropriately, and oriented to person, place, and time.  The examiner found that the Veteran displayed minimal signs of PTSD with "very mild" intrusive thoughts and defensive/avoidance.  The examiner noted that the Veteran reported somewhat limited social functioning; however, the examiner pointed out that the Veteran was raising three children independently without significant difficulties.  The examiner also noted that the Veteran missed days from work due to her PTSD, but she also described working late other days so she would not get a decrease in her pay.  The examiner noted that the Veteran was also attending school full-time while working full-time.  In summary, the examiner assigned the Veteran a GAF score of 70, as the examiner found that the Veteran complained of mild symptoms on a daily basis.  The examiner found that there did not appear to be any significant increase in the Veteran's symptoms since her last VA examination.  

The Veteran testified at her September 2011 Board hearing that she believed a combination of difficulties with the VA examiner and her own underreporting of symptoms led to an underestimation of the severity of her PTSD symptoms since her separation from service in July 2007.  At her hearing, the Veteran described some of her PTSD symptoms, which included panic attacks occurring a minimum of three times per week and days when she "just can't really function."  With respect to employment, she stated that she was employed full-time by Disabled American Veterans (DAV), but her father testified that she had missed a month and a half of work over the past year due to her PTSD.  The Veteran's father testified that he had to pick the Veteran up from work on occasion because of a panic attack.  With respect to school, the Veteran testified that she was going to college at one point but
stopped because she "couldn't do it" and "fully failed."  She also testified that she had a serious problem with avoidance of family and friends because she did not "feel like dealing with them."

In a February 2012 VA treatment record, the Veteran denied any suicidal ideation in connection with her service-connected PTSD.

Accordingly, the Veteran was afforded another VA psychiatric examination in February 2012.  The Veteran reported that she was previously married and divorced.  She remarried in May 2011, and currently resided with her husband and three children.  She worked full-time.  The February 2012 VA physician found that the Veteran's PTSD was manifested by the following symptoms: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, and disturbances of motivation and mood.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner found that the Veteran's PTSD symptoms (to include recurrent distressing memories of trauma, recurrent dreams of trauma, hallucinations of combat explosions, feelings of detachment from others, exaggerated startle response, and intermittent poor concentration) caused frequent impairment of occupational and social functioning, to the extent that the Veteran must frequently take anti-anxiety medication to function at a significantly impaired level in her job with disabled Veterans.  The examiner found that these symptoms would also markedly impair her functioning in other occupations as well.  The examiner assigned the Veteran a GAF score of 65.

In a November 2012 statement, the Veteran indicated that she had tried several medications to treat her service-connected PTSD symptoms, to include anxiety, concentration problems, memory problems, stress, and flashbacks.  Most of the medications resulted in adverse reactions, such as hallucinations.  The Veteran stated that panic attacks were a constant occurrence.  She felt confined in small spaces, and had to sit with her back to the door at a restaurant.  She reported a constant state of anxiety and depression.  The Veteran described forgetfulness and not enjoying fireworks anymore.  She frequently cried or experienced angry outbursts because she did not have any other way to cope sometimes.  She reported denying the existence of PTSD symptoms in the past because she did not want to admit to herself that the symptoms existed and/or feeling as though the symptoms were unacceptable.  She stated that if she seemed happy, it was a "front."  She also reported missing work often because there were days where she could not get out of bed, or because she had just dealt with a veteran that triggered a flashback or had an episode and she needed to go home early.  The Veteran stated that her supervisor allowed her to make up the time or allowed her to take leave.

In a November 2012 statement, the Veteran's private board-certified advance practice registered nurse (APRN-BC), R.B., submitted a medical opinion.  R.B. stated that the Veteran has been under his care since 2004, while the Veteran was on active duty, for her PTSD.  Since June 2011, R.B. found that the Veteran had displayed periods of minimal symptomology countered with significant exacerbations of her illness.  R.B. determined that these exacerbations cause the Veteran significant occupational and social dysfunction when they occur.  During periods of increased stress, R.B. found that the Veteran experienced a relapse of her symptoms, to include nightmares, flashbacks, depressed moods, panic attacks, decreased concentration, and intense anger and irritability.  At her last appointment, the Veteran told R.B. that she continued to experience frequent intrusive thoughts and illogical fears.  The Veteran reported using her relaxation techniques, but stated that sometimes her symptoms are so severe that she has to leave work and take medications to calm down.  The Veteran stated that she was currently married, but that sometimes she had to sleep on the floor of her living room at night due to hypervigilance, which caused significant problems in her marriage.  In summary, R.B. found that the Veteran had a good prognosis with the exception of "brief, but significant episodes of symptoms relapse during times of increased stress."  R.B. did not assign the Veteran a GAF score.

The treatment records contained in the claims file do not provide contrary evidence to that obtained at the VA examinations, and instead support the examination results.  

In applying the aforementioned law to the facts of the case, the Board finds that the most probative evidence of record since September 1, 2008, does not show the Veteran manifested PTSD symptoms that were overall of a similar severity, frequency, and duration as the symptoms and disability picture required for a higher 70 percent rating under the rating schedule.  38 C.F.R. § 4.130, DC 9411.  Instead, the Board finds that the most probative evidence of record shows that the Veteran's service-connected PTSD symptoms were of a similar severity, frequency, and duration as the symptoms and disability picture required for a 50 percent rating under the rating schedule.  The Veteran's PTSD symptoms were moderately disabling throughout the appeal period, which warrants the currently assigned 50 percent rating, but not higher.  Id. 

Specifically, regarding occupational impairment, throughout the entire appeal period, the Veteran has been employed full-time.  The February 2012 VA examiner found that the Veteran's PTSD symptoms cause frequent impairment of her occupational functioning, to the extent that the Veteran must frequently take anti-anxiety medication to function at a significantly impaired level in her job with disabled Veterans.  The examiner found that these symptoms would also markedly impair her functioning in other occupations as well.  In November 2012, R.B., APRN-BC, found that the Veteran's PTSD exacerbations cause her significant occupational dysfunction when they occur.  However, the Veteran has been employed full-time since September 1, 2008, and has not argued that she could not work full-time at any time during the appeal period.  The Board notes that the evidence of record demonstrates that the Veteran requires high levels of anxiety medications in order to continue her employment.  She often has to miss work or leave early due to her anxiety and panic attacks.  At the hearing, the Veteran's father also testified that he had to pick the Veteran up from work on occasion because of a panic attack.  However, this level of anxiety does not prevent her from being employed on a full-time basis, and the recurrent panic attacks are contemplated under the 50 percent rating.  Recurrent panic attacks are one of the enumerated symptoms under the 50 percent rating.  Additionally, the occupational deficiencies were considering in assigning the Veteran her current 50 percent disability rating, which considers deficiencies in the Veteran's employment, to include reduced reliability and productivity.  At her Board hearing, the Veteran testified that she stopped going to school because she was incapable of continuing and "fully failed."  Despite the Veteran stopping school, the evidence shows that the Veteran is currently employed full-time and the Veteran has not argued or shown that her current employment is marginal.  The Board finds that this evidence establishes deficiencies in the Veteran's employment, to include reduced reliability and productivity, which is contemplated by the current 50 percent schedular rating.  38 C.F.R. § 4.130, DC 9411.  

Regarding social impairment, the Veteran reported social isolation since September 1, 2008.  The October 2008 psychiatrist found that the Veteran's PTSD had a definite social industrial impairment, and that her anxiety "likely contributed" to her longstanding social isolation.  At the November 2009 VA examination, the Veteran reported avoiding crowds.  The February 2012 VA examiner found that the Veteran's PTSD symptoms cause frequent impairment of her social functioning.  In November 2012, R.B., APRN-BC, also found that the Veteran's PTSD exacerbations cause her significant social dysfunction when they occur.  Throughout the appeal period, the Veteran has reported being involved in her church and in her children's lives.  She also has a relationship with her father, as demonstrated by his testimony at the Board hearing.  In May 2011, the Veteran also remarried.  Although the Veteran reported some marriage difficulties, particularly when she slept on the living room floor during her brief relapse periods, the Veteran was currently married at her private treatment visit in November 2012.  Additionally, at the November 2009 VA examination, the Veteran described her social functioning as "somewhat limited," but she stated that she was also able to raise and support three children independently without significant difficulties.  This evidence supports the social impairment that is contemplated by the 50 percent rating.  38 C.F.R. § 4.130, DC 9411.  

In considering the aforementioned evidence, the Board finds that the Veteran's occupational and social impairment is most consistent with her current 50 percent disability rating.  38 C.F.R. § 4.130, DC 9411.  In applying Mauerhan, the Board notes that, during the appeal period, with the exception of difficulty in adapting to stressful circumstances, the Veteran did not display any of the enumerated symptoms for the 70 percent disability rating.  Id.  In contrast, the Veteran's service-connected PTSD was manifested by the majority of the enumerated symptoms for the 50 percent disability rating, to include:  reduced reliability and productivity; panic attacks more than once a week; difficulty in understanding complex commands; impairment of memory; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.  Similarly, the most probative evidence of record shows that the Veteran's service-connected PTSD was mildly to moderately disabling throughout the appeal period, which warrants a 50 percent rating.  Id.  This finding is supported by the GAF scores of record, which have ranged from 60 to 70 during the appeal period.  This finding is also supported by the February 2012 VA examiner, who found that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation - which is not equivalent to occupational and social impairment with deficiencies in most areas, the requirement for the 70 percent disability rating.  At no time during the period in question has a physician examined the Veteran and found his PTSD to be so severe in nature, to warrant a higher 70 percent rating.  Id.  In considering the aforementioned evidence, the Board finds that the Veteran's occupational and social impairment is most consistent with her current 50 percent disability rating.  

In applying the aforementioned law to the facts of the case, the Board finds that the most probative evidence of record since September 1, 2008, does not show the Veteran manifested PTSD symptoms that were overall of a similar severity, frequency, and duration as the symptoms and disability picture required for a higher 70 percent rating under the rating schedule.  38 C.F.R. § 4.130, DC 9411.  Instead, the Board finds that the most probative evidence of record shows that the Veteran's service-connected PTSD symptoms were of a similar severity, frequency, and duration as the symptoms and disability picture required for a 50 percent rating under the rating schedule.  The Veteran's PTSD symptoms were moderately disabling throughout the appeal period, which warrants the currently assigned 50 percent rating, but not higher.  Id.  In summary, having reviewed the record evidence as a whole, the Board finds that the criteria for an initial rating greater than 50 percent during the period in question for the Veteran's service-connected PTSD have not been met.  38 C.F.R. § 4.130, DC 9411; Fenderson, supra.  

Since September 1, 2008, a higher schedular rating of 100 percent is also not warranted, as that rating requires evidence of total occupational and social impairment.  Specifically, the Board notes that the Veteran was employed full-time throughout the entire appeal period.  At no time during the appeal period in question, has the Veteran argued that she could not seek employment or was unemployed due to her service-connected PTSD.  The aforementioned evidence establishes occupational impairment, but does not establish total occupational impairment due to the service-connected PTSD.  Additionally, the Veteran is currently married and involved in church activities and in her children's lives.  The evidence of record established that the Veteran had social impairment, but the evidence does not demonstrate that the Veteran had total social impairment during the period in question.  Total occupational and social impairment in not documented in the evidence of record.  Throughout the appeal period, the Veteran has been able carry out her activities of his daily living, to include full-time employment, and the treatment records do not provide contrary evidence.  This evidence does not support total occupational and social impairment since September 1, 2008.  Thus, the Board finds that the Veteran is also not entitled to a higher initial disability rating of 100 percent for her service-connected PTSD during the appeal period.  38 C.F.R. § 4.130, DC 9411; Fenderson, supra.

The Veteran's symptoms also do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4 (2014), as required by the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  However, after careful review of the available DCs and the lay and medical evidence of record, the Board finds there are no other DCs that provide a basis to assign an initial evaluation higher than the 50 percent rating during the appeal period. 

The Board notes that in adjudicating a claim the competence and credibility of the Veteran and her father must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and her father are competent to give evidence about what they observe or experience.  For example, the Veteran is competent to report that she experiences certain symptoms, such as anxiety, and she is credible in this regard.  The Veteran's father is also competent to report that he has to pick the Veteran up from work on occasion because of a panic attack, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's and her father's competent and credible beliefs that the Veteran's PTSD is worse than the currently assigned disability rating is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 50 percent for the service-connected PTSD since September 1, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
Here, because the schedular rating for the Veteran's PTSD fully addresses her symptoms, which include mainly panic attacks, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. § 4.130, DC 9411.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by occupational and social impairment.  These symptoms are specifically contemplated by the schedular criteria under DC 9411.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by her current disability rating.  The criteria for her current schedular rating of 50 percent for her PTSD more than reasonably describes the Veteran's disability level and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).  TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  In a November 2012 statement, the Veteran reported that she was currently employed, and there is no allegation that her service-connected PTSD has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

The claim of entitlement to an initial evaluation in excess of 50 percent for PTSD on and after September 1, 2008, is denied.


REMAND

In a February 2015 administrative decision, the Veteran's benefits were changed to reflect a "school child adjustment," effective February 1, 2014.  In a March 2015 Notice of Disagreement (NOD), the Veteran appealed the effective date assigned for this benefits change.  To date, the RO has not issued a SOC on this issue in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC for the issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC on the issue of entitlement to an earlier effective date for the Veteran's dependency allowance.  A copy of any SOC issued should be included in the claims file.  The claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


